DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-22 are pending in the application and are being examined on the merits.
Applicant’s amendment to the claims, filed on October 15, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on October 15, 2021, is acknowledged.
Applicant’s remarks and Exhibit 1, filed on October 15, 2021 in response to the non-final rejection mailed on July 20, 2021, have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 10-13 under 35 U.S.C. 112(b) as being indefinite in the recitation of "The method according to claim 3, wherein the yeast” is withdrawn in view of the applicant’s amendment to claims 10-13 to depend from claim 9. 

Claim Rejections - 35 USC § 103
Appl. Environ. Microbiol. 67:1063-1069, 2001; cited on the IDS filed on July 24, 2020; hereafter “Barthelmebs”) is maintained for the reasons of record (see particularly pp. 4-8 of the Office action mailed on July 20, 2021).
The applicant argues the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 3 exhibit an unexpectedly superior specificity towards tyrosine in the production of pHCA (para-coumaric acid or para-hydroxycinnamic acid) as compared to previously characterized TAL enzymes. According to the applicant, because SEQ ID NO: 2 and SEQ ID NO: 3 share 81% identity, these sequences can be considered as variants within the scope of the claims. The applicant argues that the working examples show a superior effect with both bacteria and yeast and the unexpected result generally applies to any recombinant host cell. The applicant argues that the unexpected result rebuts a prima facie case of obviousness based on the references of Weiner and UniProt. 
Applicant’s argument is not found persuasive. According to MPEP 716.02(b), the burden is on the applicant to establish an unexpected result and according to MPEP 716.02(d), the unexpected result must be commensurate in scope with the claimed invention. “Commensurate in scope” means that the evidence provides a reasonable basis for concluding that the untested embodiments encompassed by the claims would See In re Lindner, 457 F.2d 506, 508 (CCPA 1972). 
In this case, the applicant’s alleged unexpected result is not commensurate in scope with the claimed invention. For example, the alleged unexpected result is obtained with a bacterium or yeast overexpressing a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 3 to convert L-tyrosine to para-hydroxycinnamic acid, yet the claims encompass any recombinant host cell, any variants having at least 80% sequence identity to SEQ ID NO: 2 or 3, and substrate compounds of general formula II wherein R1, is methoxyl (-OCH3) or hydroxyl (-OH), R2 is hydroxyl (-OH), and each of R3 and R4 is hydrogen (-H). In this case, there is no basis for concluding that a similar result would be obtained with any recombinant host cell other than bacteria or yeast, any polypeptides other than SEQ ID NO: 2 or 3 within the 80% limitation, and substrate compounds of general formula II other than L-tyrosine, wherein R1, is methoxyl (-OCH3) or hydroxyl (-OH), R2 is hydroxyl (-OH), and each of R3 and R4 is hydrogen (-H). Given the high level of unpredictability in modifying a protein sequence with an expectation of maintaining the desired activity/utility (see, e.g., the analysis of the Wands Factors “The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art” at pp. 9-11 of the Office action mailed on July 2, 2018 in the prior-filed application 15/325,679), one of ordinary skill in the art would not expect the result to occur over the entire range of the claims. Given that the burden is on the applicant to establish an unexpected result, and since there is no evidence of record that the unexpected result would be expected to extend to the full 
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention and the applicant’s alleged unexpected result does not rebut the prima facie case of obviousness.  

Conclusion
Status of the claims:
Claims 2-22 are pending.
Claims 2-15 are rejected.
Claims 16-22 are allowable over the prior art of record. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656